DETAILED ACTION
Election/Restrictions
Applicant’s election of Species I in the reply filed on 6/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al.(US 2015/0021565).
Regarding claim 1, Min et al.  disclose a display device comprising: a substrate (101); a display unit (i.e. TFT/OLED) disposed on the substrate; and an encapsulating unit (300) encapsulating the display unit, wherein the encapsulating unit comprises an inorganic layer (301) disposed on the display unit, and  a barrier organic layer (300) disposed on the inorganic layer (301), wherein the inorganic layer comprises a first inorganic material, wherein the barrier organic layer comprises an organic material (302) and a second inorganic material (303) within a singular 
Regarding claim 2, Min et al. further disclose wherein the first inorganic material comprises one of silicon nitride, silicon oxide and silicon oxynitride, wherein the second inorganic material comprises aluminum oxide (¶¶ 0074, 0098, 0139 and Fig. 7).
Regarding claim 3, Min et al. further disclose wherein the barrier organic layer (302) includes one or more of PET, polyimide, PC, epoxy, polyethylene, and PAR (¶ 0095).
Regarding claim 7, Min as noted in the above rejections discloses the entire claimed invention including a layer including the organic material of the barrier organic layer (302) contacts (indirectly) the substrate (101).
Regarding claim 8, Min et al. further disclose wherein the organic material include a polymer. wherein the first inorganic material comprises one of silicon nitride, silicon oxide and silicon oxynitride, wherein the second inorganic material comprises aluminum oxide(¶¶ 0074, 0098, 0139 and Fig. 7).
Regarding claim 9, Min et al. further disclose wherein the barrier organic layer (302) includes one or more of PET, polyimide, PC, epoxy, polyethylene, and PAR (¶ 0095).
Regarding claim 12, Min et al. further disclose wherein the display unit comprises an organic light-emitting diode (OLED) and a thin film transistor (TFT) (Figs.3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Huh et al. (US 2014/0179041).
Regarding claims 4, 6 and 10, Min et al. disclose all the limitations as discussed above in claim 1 except wherein the barrier organic layer includes a polymerized monomer composition including a diacrylate monomer and a triacrylate monomer, non-slippery top surface and photo initiator.
Huh et al. teach wherein the barrier organic layer includes a polymerized monomer composition including a diacrylate monomer and a triacrylate monomer, non-slippery top surface and photo initiator (¶ 0092) to form a single unit pixel.
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to modify organic layer of Min et al to include wherein the barrier organic layer includes a polymerized monomer composition including a diacrylate monomer and a triacrylate monomer, non-slippery top surface and photo initiator to form a single unit pixel.

Claims 5, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Park et al. (US PG Pub 2007/0196939, hereinafter Park).
Regarding claims 5, 11 and 20, Min does not explicitly disclose the barrier organic layer (which is an encapsulating layer, ¶ 87) comprises a rough top surface.
In the same field of endeavor, Park discloses an encapsulant layer (26) comprises a rough top surface.
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the barrier organic encapsulating layer with a rough top surface as taught by Park for the purpose of improving light extraction (¶ 46-47).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot in light of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895